Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 1 of 18 PagelD: 64

DAVID E. SCHAFER
Attorney-at-Law
3131 Princeton Pike
Bldg. 213, Suite 105
Lawrenceville, NJ 08648
(609)439-7790
schafdavef@gmail.com

Honorable Brian R. Martinotti July 12, 2021
(By e-filing)

United States v. Malcolm C, Donley
Crim. No. 88-66 (BRM)

SUPPLEMENT TO MOTION FOR COMPASSIONATE RELEASE
Dear Judge Martinotti:

The following is a supplement to Donley’s pro se Request for Compassionate Release
filed 11/01/20 (Docket Document 2). filed as 4 Reply to the Government's Response to the pro
xe Request filed 03/01/21 (Docket Document 4). The supplement will first address extraordinary
and compelling reasons why the Court should reduce Donley’s sentence, and secandly bring to
light some historical factors that weigh in favor of release pursuant to 18 U.S.C. §3553(a).

1, EXTRAORDINARY AND COMPELLING REASONS TO REDUCE SENTENCE

The compassionate release statute allows the District Court to reduce Donley’s sentence
when “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.
$3582(cK1 Ai). Pursuant to 28 U.S.C. §$994(1), the Sentencing Commission eventually stated
that “extraordinary and compelling reasons” included medical conditions, age, family
circumstances and “other reasons.” U.S.S.G- §1B1.13 (mn. IA) to (D)).

The statute above did not change when the First Step Act was enacted, because the
legislation again did not define what would constitute “extraordinary and compelling reasons.”
in that four-word phrase, Congress had explicitly told the Department of Justice that the Bureau
of Prisons’ adequacy in treating an inmate's medical condition was not a point to consider— it
was the mere having a vulnerable condition that would constitute a reason for the Department of
Justice to release an inmate. Also, since the Sentencing Commission has not found a quorum to
revise the federal sentencing guidelines afier the enactment of the First Step Act, it has addressed
neither the expansion of the motion to the District Courts nor the effects of the ongoing COVID-
19 pandemic.

Therefore. as Congress did not impose any limitations on a District Court’s discretion as
to what constituted “extraordinary and compelling reasons,” the District Court alone can decide
if there are reasons to “justify a reduction of an unusually long sentence.” S. Rep, No. 98-225, at
55-56 (1983);

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 2 of 18 PagelD: 65

Today, compassionate release is widely understood as a means of
protecting defendants from suffering harm due to unforeseen changed
circumstances during their sentence, (Citations omitted). This is

more truc than ever now, in light of the passage of the First Step Act

of 2018, Pub. L. No, 115-391, 132 Stat, 5194, the spread of COVID-19,
and the emerging consensus among the Courts of Appeals that “district
courts need not consider U.S.S.G §1B1,13 when ruling on defendant-
filed compassionate release motions.” /nited States v. Elias, 984 F.3d
516. 519 (6th Cir. 2021).

United States v, Bass. 2021 U.S. Dist. LEXIS 28791 at 4-5, | F.Supp.3d  , 2021 WL
526337 (E.D. Michigan, filed February 8. 2021). See, alse, United States v. Jones, 980 F.3d
1098, 1111-1112 (6th Cir. 2020)

Three days before District Judge Tarnow filed this more in-depth explanation of why he
granted Bass’s motion for compassionate release (see United States v. Bass, 2021 U.S. Dist.
LEXIS 11719, FL Supp. 3d, 2021 WL 228904 (£.D. Michigan, filed January 22, 2021)),
the Sixth Circuit upheld his decision to release an inmate despite a life-imprisonment sentence
without parole, but stayed his release until the merits panel affirmed his decision:

The district court immediately released him from his life sentence
without the possibility of release for conspiracy to distribute cocaine
and cocaine base and firearms murder during or in relation to a

drug trafficking crime.

United States v. Bass, 843 Fed. Appx. 733, 2021 U.S, App. LEXIS 3334, 2021 WL, 476467 (6th
Cir., filed February 5, 2021). See. also. other cases where the defendants were released from
federal life-imprisonment sentences; United States v. Lopez, 2020 U.S. Dist. LEXIS 200076 at
*20 (D. Haw. October 27, 2020); United States v. Fisher, 493 ¥. Supp. 3d 231, 2020 U.S. Dist.
LEXIS 188065, at *8 (S_.D_N-Y. October 9, 2020); United States v. Hope. 2020 U.S. Dist. LEXIS
86395, at *6 (SD. Fla. April 10, 2020); United States v. Millan, 2020 U.S. Dist. LEXIS 59955,
at *48 (S.D. N-Y_ April 6, 2020) (the reasons for cach release is explained in Bass, 1/22/21
opinion at *25 to *27).

The Sixth Circuit noted that the sentencing guidelines never provided any advice to the
Courts on what was the mathematical equivalent to a life sentence:

A jury imposed a life sentence without the possibility of release.
Even without that finding, Bass’s guideline range was life, The
sentencing guidelines do not define an equivalent term of months
or years fora life sentence. The Sentencing Commission, however,
equates a life sentence with 470 months imprisonment. US.
Sentencing Commission, 2019 Annual Report & Sourcebook of
Federal Sentencing Statistics, app. A at 203 (/d._ at 737).

2

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 3 of 18 PagelD: 66

Long before the First Step Act was enacted and United States v. Booker, 343 U.S. 220,
125 S. Ct. 738 (2005) decided that the federal sentencing guidelines were only advisory, even the
Third Circuit recognized that a life imprisonment sentence under 18 U.S.C. §1111 with no parole
could still be reduced. United States vy. Donley, 878 ¥. 3d 735, 741 (fn. 12) (3d Cir 1989).

Although the Sixth Circuit questioned whether Bass’s “morbid obesity ts an
extraordinary and compelling reason supporting compassionate release”, it did not question
District Judge Tarnow’s ~*full discretion’ to determine what reasons are “extraordinary and
compelling’.~ Jd. at 735, citing Jones, supra at i111,

There is no doubt that Judge Tarnow had a difficult time and a complete about-face by
releasing Bass:

This Court presided over Bass’s three-week trial, during which
witness after witness recounted his horrifying crimes. This Court
sentenced Bass to two concurrent life terms upon the jury’s verdict.

Bass, 2/8/21 opinion at *8. The Sixth Circuit delved into greater detail concerning Bass’s
“horrific” acts:

Bass masterminded a drug conspiracy whose members were coerced
to cooperate through violence. Ile personally perpetrated that
violence, even going so far as to torture an organization member.
The operation involved multiple family members, and Bass
ultimately arranged the murder of his brother. He then personally
murdered his brother’s killer, not out of revenge. bul to destroy
evidence of his duplicity.

Bass, 2/5/21 opinion at **6, 736.

Donicy has high blood pressure (hypertension) (Exhibil 3), high cholesterol
(hyperlipidemia) (Exhibit 4), and at 64 years old is at a vulnerable age where either one of these
ailments could cause a stroke or heart attack. The threat is even greater due to the complications
he had when he contracted COVID-19 (Exhibits 5 and 6). With the recent announcement by
Pfizer that a third shot (second booster) will be recommended, the burgeoning scourge of the
Delta variant infiltrating the entire United States and world (Japan forbade spectator attendance
at the summer Olympics a few days ago), COVID-19 is definitely still a risk to Donicy due to his
race, his residence in a detention facility and his medical conditions, despite his vaccination.
(Exhibits 8 to 12). The risk is exaggerated by BOP’s secondary status when it comes to
emergency room availability (Exhibit 7). Donley has already felt the administrative delay for
urgent care when he sat in isolation for a month and was only transferred to a hospital when he
was found to be seriously ill as he was leaving isolation (Exhibit 4).

Donley respectfully submits that his age, hypertension and hyperlipidemia, with his lungs

3

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 4 of 18 PagelD: 67

potentially compromised by his first bout with COVID-19, are “extraordinary and compelling
reasons” for compassionate release, and requests the Court to weigh the 18 U.S.C. §3553 (a)
factors in lavor of his immediate release.

i. HISTORICAL FACTORS THAT WEIGH IN FAVOR OF RELEASE

At the time of the offense, Donley stabbed himself five times, any wound of which could
have been fatal (Exhibit 1-5 to 7 (page 7 of Donley’s Appellate Brief)); although most of the
historical records are missing, including Appellant's Appendix, counsel found Donley’s
Appellate Brief in storage). Thus, although the jury found that the murder was premediated, the
premeditation was ephemeral and it was more a crime of passion. Thus, the “circumstances of
the offense,” although extremely serious, were not on the level of a lengthy premeditation by a
cold-blooded killer in an execution-style homicide. such as Bass’s crimes were described in the
aforementioned cases (Exhibit 2-8 to 10 (page 6 of Donley’s Appellate Brief)). See 18 U.S.C.
§3553(a)(1).

The history and characteristics of Donicy, from what counsel recalls, are that he was bom
and raised in Chicago, had served in the Air Force at McGuire (see, also, Government Exhibit
A, page 1. entry 11 that notes, “VETERAN ~ YES”), and there had met and married his wife.
The “two criminal history points” noted by the Government's Brief on page 8-18 were either
traffic or municipal court violations (see U.S.S.G. §4A1.2(c)(1)); he would not have been
allowed to live on base after a serious offense or felony conviction. He had no prior criminal
history before the instant offense. Regarding the Government's reference to his “numerous
disciplinary violations,” (Government Exhibit B}, seven of the twelve were for “refusal to
appear,” which could have been for any assortment of sickness; the only significant one.
“possession of a dangerous weapon,” could have been caused by a forbidden metal pen—in any
event, a single mishap seventeen years ago, For an inmate having struggled through 12,000 days
of life imprisonment with no chance for parole, these minor violations over 33 years of
incarceration is a “notable feat.” Bass, 1/22/21 opinion at *20-21,

The BOP’s designation that Donley is at the MINIMUM RISK RECIDIVISM LEVEL
(Government Exhibit A, page 1, entry 35) should assure the Court that the public is not at risk
from Donley, He has done his utmost to rehabilitate himself within the federal institutions. His
list of educational advancemem! is exemplary (Government Exhibit C).

Unlike Bass. Donley had no codefendants to whom the Court can compare his term of
imprisonment, However, as the Sixth Circuit noted, “But the relevant disparity is not to his
codefendants and, instead, to “federal defendants on a national scale.” Busy, 2/5/21 opinion at
**9-10, 737 (citation omitted).

This disparity factor, U.S.S.G §3553 (a)(6). brings up an extraordinary and singular

D

chronological situation in the adjudication of Donley’s case. Offenders before and after him

4

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 5 of 18 PagelD: 68

“with similar records who have been found guilty of similar conduct” could choose from certain
outcomes when deciding to accept a plea agreement or proceed to trial. Donley’s alternatives
were uncertain.

Those convicted of first-degree murder under 18 U.S.C §1111 and facing a life sentence
of imprisonment before the federal sentencing guidelines came into effect on November 1,
1987 were cligible for parole after ten years. 18 U.S.C. §4205(a) (repealed). On November |,
1987, pursuant to the Sentencing Reform Act of 1984, parole was abolished. Donley. supra at
736, 741 (“the Sentencing Guidelines provide no possibility of parole”), and f. n. 13 (“and there
is ny parole”). Those convicted of the same crime after Mistretta v, United States, 488 U.S. 361,
109 8, Ct. 647 (1989) was filed on January18, 1989, ruling that the federal sentencing guidelines
were constitutional, were certain that there would be no parole on a life sentence. Those
sentenced in the intervening fourteen months for the same crime were in Limbo, not sure
whether they would serve a life sentence without parole or with parole after ten years.

Donley was one of them, committing the murder on February 16, 1988 (Exhibit 2), and
sentenced on November 28. 1988 (Docket Document 1, filed 11/1/20), Sometime between the
murder and trial, the Assistant United States Attorney prosecuting the case (now a CJA atlormey
for the District of New Jersey) offered Donley a plea agreement to second-degree murder, the
guidelines of which counsel recalls called for an imprisonment term of about seventeen years
(disregarding a potential upward departure). Counsel brings this up not to illustrate that the
Government did not have absolute confidence in the strength of its case, but to show that the
Government believed that Donley attempted suicide after killing his wife (Exhibit 1-12 to 14;
Exhibit |A-19 to 23 (page 27 of Donley’s Appellate Brief)). ‘The personal sorrow and regret of
Donley began minutes after the crime, and it has weighed heavily on him during the next 33
years. This circumstance alone shows a huge disparity between Donley and other inmates across
the nalion serving a life sentence,

For all of the above reasons, Donley humbly asks the Court to grant his motion for
compassionate release.

Respectfully submitted,

Der /p-f~

David Schafer
Attorney for Malcolm C. Donley

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 6 of 18 PagelD: 69

>a

approximately 4:00 a.m. that same morning. (Da 308-5 to 11).
Before Doctor Harrison operated on appellant, he interviewed
appellant in the emergency room. (Da 312-20 to 313-8). At
that time, appellant again admitted killing his victim. (Da
313-12 to 24). Five of appellant's wounds could have been
fatal at the time of his admittance. (Da 308-18 to 309-10; Da
327-17 to 25; Da 318-19 to 23; Da 322-12 to 18).

Throughout his stay at Walson Army Hospital, appellant
was in the intensive care unit. Por three days he was on a
ventilator; he also had several intravenous lines. (Da 317-3
to 14). During his stay, he was treated with morphine,
valium, haldol and curare. (Da 317-15 to 20). ‘The hospital

took precautions to prevent appellant from committing suicide.

(Da 318-24 to 319-2). -

On February is, the Trenton Times quoted James Knights
of the FBI as stating,."[Appellant] is heavily sedated and
will remain so for the next three or four days." (Da 84-15 to
17)- Despite knowing of appellant's heavy sedation, the FBI
interviewed appellant the following day, on February 19. (Da
63-11 to 21). Appellant told the FBI on that day that another
man in the apartment had stabbed him, (Da 600-14 to 18),

despite having told Doctor Harrison both three days before, on

EXH/I6IT J
-7y-

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 7 of 18 PagelD: 70

For instance, the District Court improperly allowed the
hearsay testimony despite the Government's proffer that the
declarant's statements were of past conduct remembered, which
is strictly forbidden by the very wording of Fed.R.Evid.
803(3):

(MS. SINGER): Linda told her that she busta
Malcolm to leave the house, she

wanted a separation from Malcolm
ana she was telling Malcolm, she
had told Malcolm to leave, that
she had told him she also was
being forced to leave

VOwes
(Da 162-25 to 163-3).

See, also, Shepard v. United States, 290 U.S. 96, 54
S.Ct. 22, 78 L.Ed. 196 (1933).

In addition, in the instant case, "there [was] no claim
of self-defense, suicide, accidental death, or any other
plausible issue that would justify an inquiry into the
victim's state of mind." Brown, Supra at 780. Appellant went
SO-far as to relinquish any self-defense claim in his opening
statement. (Da 166-14 to 167-9; Da 154-7 to 13). In fact, he
even stipulated that all of his wounds had been self-
inflicted. (Da 473- 11 to 25).

Furthermore, by allowing victim's mother to take the
stand and testify as to her daughter's statements, the
District Court allowed victim's mother to elaborate upon
matters that were extremely prejudicial to appellant. (Da
191-9 to 194-5). The biographical data she supplied merely

=27-
L£xXHre/7r | (A)

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 8 of 18 PagelD: 71

STATEMENT OF FACTS

At 2:26 a.m. on February 16, 1988, a law enforcement
officer at McGuire Air Force Base in New Jersey received a
phone call that there was a domestic disturbance at 2745
Falcon Courts East. (Da 215-19 to 217-9).

Officers dispatched to the scene could get no answer at
2745D, the home of appellant and his wife, victim Linda
Donley. (Da 225-2 to 227-12).

At 3:49 a.m. the same night, the same officer received
second phone call from appellant, who stated that his wife was
dead as the result of a fight. (Da 217-19 to 24).

Officers dispatched to 2745D this time found appellant
and victim. Appellant answered the door dressed only ina
towel, with stab wounds to _his stomach, neck and wrists. (Da
231-13 €8°232-6; Da 27%<25 to6). Victim was found deceased
in her bed in the upstairs waster bedroom, with a knife next
te her, a hatchet between her legs, and a meat cleaver under
her. (Da 247-21 to 248-15). There had been no sign of a
struggle. (Da 247-3 to 20). At this time, appellant admitted
killing victim, stating, "We had an argument and I killed
her." (Da 233-21).

Appellant was transported to Walson Army Hospital at

Fort Dix. Doctor Harrison began treating appellant at

EXASLIT &

-6-

 

>
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 9 of 18 PagelD: 72

A

 

 

inmate Name: DONLEY, MALCOLM C Reg #: 01972-050

Date of Bath: 06418957 Sex: M Race: BLACK Facility; PEK

Encounter Date: 01/13/2021 10:41 Provider’ Lee Ho, Jeffrey MD Unit: B02

Renew Medication Orders:

Axe Medication Order Date
Indication: Hypertension, Benign Essential

162793-PEK hydroCHLOROthiazide 25 MG Tab 01/13/2021 10:41

Prescriber Order; = = Take one-haill tablot (12.5 MG) by mouth each moming x 180 day(s}
Indication: Hypertension, Benign Essential

16279&-PEK ftbuprofen 800 MG Tab 01/13/2021 10:41
Prescriber Order: Take one tablet (800 MG) by mouth with food twice daily x 180 day(s)
Indication; Pain in unspecified joint

162794-PEK Lisinopril 20 MG Tab 01/13/2021 10:41
Prescriber Order; Take one tablet (20 MG} by mouth each day x 180 day(s)
Indication: Hypertension, Benign Essential

New Laboratory Requests:

Details Frequency Due Date Priority
Chronic Care Clinics-Hypentension-Lipid Profile One Time 12/27/2021 00:00 Routine
Chronic Care Clinics-Hypertension-
Comprehensive Metabolic Profile (CMP)
Disposition:
Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed
Will Be Placed on Callout
Follow-up in 1 Year

Other:
Showed inmate some shoulder exercises to stretch left shoulder.
Patient Education Topics:
Date Initiated Format Handout/Tonic Provider Outcome
OINW2021 = Counseling Plan of Care Lee Ho, Jetirey Verbalizes
Understanding
Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Lee Ho, Jeffrey MD on 01/13/2021 10:49
Generated 01/13/2021 10 49 by Loe Ho, Jeffrey MD Sureau of Prisons - PEK Page3 a 3

EXHICIT 3

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 10 of 18 PagelD: 73

Bureau of Prisons

 

Health Services
Clinical Encounter - Administrative Note
Inmate Name: DONLEY, MALCOLM C Reg #: 01972-050
Date of Bith: 06/18/1957 Sex: M = Race:BLACK Facility: PEK
Note Date: OINGI2021 11:44 Provider: Lee Ho, Jeffrey MD Unit: BO?

 

Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Lee Ho, Jeffrey MD
Consult

New Consultation Requests:

Consultation/Procedure Target Date Scheduled Target Date Priority Transiator Language
Emergency Room ON0B/2021 = O10B/2021 Emergent No
Subtype:
Emergency Room
Reason tor Request:
63 y.o black male with history of HTN, Hyperlipidemia, and Chronic right knee pain, with 2.5
week history of cough, chest congestion with chest pressure, fatigue, headache, and
Gecreased oral intake, He had a rapid COVID-19 test on 12404/2020 which was positive.
Numerous inmates within his housing unit also tested positive tor COVID-19. He has been in
isolation since 12/04/2020. He was suppose to come off isolation today but during medical
assessment, he complained of shortness of breath and appeared in respiratory distress. O2
Sats on room air was 84%. HE was placed on )2 at 4L NC which brought his O2 sats up to

96%. Ambulance subsequently called and arrangements tor transter to the local ED for
further evaluation were made.

Provisional Diagnosis
Dyspnea, COVID peeumonia
Copay Required:No Cosign Required: No
Telephone/Verbal Order: No
Completed by Lee Ho, Jeffrey MD on 01/06/2021 11:45

Ganeetes O10B2U01 11:45 Dy Lae Ho, Jeffrey MD Huraau of Prisons - PEK Page lott

ExHW/BiTr #

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 11 of 18 PagelD: 74

 

2020-12-22 07:50 Uti lizationtenagemen 309 683 6157 >> FCI Pekin Medical P 2/6
. a a woos JD S eeeewer eens Vereesre ema aye eteee NM vy seussurey “a Wivuuyws, MY PF ILIN9) ut IZZ27Z20 7741 SS
\l-oF0
FCUFPC PEKIN Ol4
Donley, Malcolm MBN: 9/5 167741

Ohaval R Save. MD Discharge Summary /\ We Date of Service: 12/19/2020 11-48 AM
Physician Signed
Hospitalist —

Hospitalist Physician Discharge Summary

Facility: UPH PEKIN HOSPITAL
Name:Maicoim Danley
CSN:853309976
MRN'S7516770

DOB:6/18/1957, 63 y.0. Male

PCP: Jeffrey B Lee Ho, MD

Disposition: Home

Condition of Patient at Discharge: Stable
Admission Date: 12/17/7020

Discharge Date: 12/19/2020

Hospitalization

Hospital Problems: Present on Admission:
- i due to COVID-15 virus

* Acute respiratory failure with hypoxia (HCC}
* Essential hypertension

* Other hypertipidemia

* Viral sepsis (HCC)

Resolved Problems: Resolved Problems:
* No resolved hosprtal problems. *

Resolving Problems:
Patient Active Problem List
Diagnosis
* Pneumonia due to COVID-19 virus
~ Acute respiratory failure with hypoxia (HCC)
+ Essential hypertension
* Other hyperipsdemia

Consultations: None

 

EZLHIECIT SS

 

fj

_e

an pe

 

APD one ee ET ONY UN & Re ote te We

reer en rt eres eee e see
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 12 of 18 PagelD: 75

2020-12-22 07:50 UtilizationManagemen 309 683 6157 >> FCI Pekin Medical P 3/6

ST TTI Se Leteeen® eer ete 6 bettas vy EMULE EY 2a vreuvuws, Nav [t2evvr] Bb SV LY/ LV 14s

Procedures: * No surgery found *
Pending Results: none

Things to be ordered/followed by PCP as outpatient: none
Hospital Course:

Patient Summary:

63-year-old man with medical history significant for hypertens: hyperfipidernsa presented wi
warsening shoriness of breath and cogs "a ae

# Acute respiratory failure wath hypoxia:
Resolved

Secondary to Viral pneumonia from COVID-19
Required oxygen by nasal cannula on admission

# Pneumonia due to COVID-19 virus/Viral sepsis:

Presented with hypaxia, mild fever i

Coie ces * . dyspnea and tachypnea with elevated white celi count
dropiet/coniactieye protection precautions

Given Dexamethasone & mg !V twice daily and Remdesivir

CI chest consistent with bilateral groundgiass opacities consistent with viral pneumonia

# Hypertension
Continue lisinopri and hydrochiorothiazide

# Hyperiipidernia:
Continue atorvastatin at home dose

# Diet
Cardiac diet

# Code status:
Full code

Tod ;
this en ee Sten and examined. Patient is doing well, Does not offer any complaints at

Vitals and labs were reviewed today.
Physical Exam:

HEENT - PERI +

CVS -SiS2RRR

Resp - CTA B/L
Gl - Sof, BS+, NT, ND

EXH/BIT ¢

 

oe re ere

ome ew oe -

= emer ee

=> 6 a eenerirer ne EE EF ELE OS SERN He bee OB t ee Os a en yee ee oe

te
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 13 of 18 PagelD: 76

 

 

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note
Inmate Name: DONLEY, MALCOLM C Reg #: 01972-0530
Date of Birth: 06/18/1957 Sex: M  Race:BLACK Facility: PEK
Note Date: 08/19/2020 10:02 Provider. Moats, Scott MD, CD Unil: Do1
Admin Note - Scheduling Note encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 14 Provider: Moats, Scott MD, CD

The ongoing COVID-19 epidemic has resulted in persistent and unpredictable changes in the provision of
health care throughout the country as well as the local community, BOP facilities have been profoundly
affected. In order to follow current CDC guidelines and mitigate risk within the facility, signiticant adaptations
to medical services have been required. As a result, the abdity to transport patients into tne local community
for non-emergent evaluations and treatments has been limited. Out of an abundance of caution, the local
executive staff have requested that transfer of inmates into the community be limited to emergentiurgent
cases to limit the risk of COVID-19 exposure to both inmates and staff.

in Many cases, previously available community medical services have temporarily become limited or simply
not available. Even though many loca! providers are continuing to serve patients. some have dectined to
accept inmates due to concerns around COVID-19.

This individual was previously approved tor evaluation and/or testing outside of the BOP facility. The original
timeline for this evaluation has required adjustment or cancellation as a result of the COVID-19 epidemic.

All medical cases are monitored on a continuing basis to ensure that emergency situations are addressed. In

addition, the Health Services Unit is continuously working with the institution and local community in order to
provide urgent and non-urgent access to evaluations and treatments in the local community.

Copay Required: No Cosign Required: No
Telephone/Verbai Order: No
Completed by Moats, Scott MD, CD on 08/19/2020 10:03

Gornarated 06/19/2020 10.03 by Moats. Scott MD, CD Bureau of Prisons » PEK Page 1 of 1

EXLHIGIT TF

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 14 of 18 PagelD: 77

When You've Seen Fully Vaccinated | CDC FIZ2t, 10.41 AM

Have You Been Fully Vaccinated?

in general, people are considered fully vaccinated: '

* 2 weeks after their second dose in a 2-dose series, such as the Pfizer or Moderna vaccines, or
* 2weeks after a single-dose vaccine, such as johnson & johnson’s Janssen vaccine

If you don’t meet these requirements, regardless of your age, you are NOT fully vaccinated. Keep taking all
precautions until you are fully vaccinated.

if you have 4 condition or are taking medications that weaken your immune system, you may NOT be fully protected

even if you are fully vaccinated. Talk to your healthcare provider. Even after vaccination, you may need to continue
taking all precautions.

EXHIEIT $£

Nitos://www.cdc.gov/coronavirus/2018-ncov/vactinesHully vaccinated him! Page 2 0f 5

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 15 of 18 PagelD: 78

Certain Medical Conditions and Risk for Severe COVID-19 Wines: | COC 7/12/21, 10:19 AM

Vaccine Information for People with Certain Medical Conditions.

This information is intended for a general audience. Healthcare providers should see Underlying Medica! Conditions
Associated with High Risk for Severe COVID-19 for more detailed information.

  

Overview

Adults of any age with the following conditions can be more likely to get severely ill from COVID-19. Severe
illness means that a person with COVID-19 may need;

* Hospitalization

® Intensive care

® Aventilator to help them breathe
Or they may even die

In addition:

* Older adults are more likely to get severely ill from COVID-19. More than 80% of COVID-19 deaths occur in people
over age 65, and more than 95% of COVID-19 deaths occur in people older than 45.

* Long-standing systemic health and social! inequities have put various groups of people at increased risk of
getting sick and dying from COVID-19, including many racial and ethnic minority groups and people with disabilities.

~ Studies have shown people from racial and ethnic minority groups are also dying from COVID-19 st younger
ages. People in minority groups are often younger when they develop chronic medical conditions and may be
more likely to have more than one condition.

- People with disabilities are more likely than those without disabilities to have chronic health conditions, live in

congregate setting and face more barriers to healthcare. Studies have shown that some people with certain
Gisabilities are more likely to get COVID-19 and have worse outcomes.

if you have a medical condition, speak with your healthcare provider about steps you can take to manage your health
and risks.

Preventive measures for COVID-19 (including vaccination, wearing a mask and social distancing) are imporzant especially
if you are older or have multiple or severe health conditions. You can learn about CDC's COVID-19 vaccine
recommendations, including how medical conditions and other factors inform recommendations, here.

EXLHIE/T TF

Nitpsiliwww.cde.gov/coronavirus/2019-ncov/need-axtry-preczutions/p...%2F2019-ncovs2eneed-extra-praceutions%2Fqroups-at-higher-risk.html Page 2 of S

 
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 16 of 18 PagelD: 79

When You've Geen fully Vaccinated | COC 7/12/21, 10-73 AM

What You Can Do

 

  

if you've been fully vaccinated:

= You can resume activities that you did prior to the pandemic.

* You can resume activities without wearing a mask or staying 6 feet apart, except where required by federal, state,
local, tribal, or territorial laws, rules, and regulations, including loca! business and workplace guidance.

* Ifyou travel in the United States, you de not need to get tested before or after travel or self-quarantine after travel,

* You need to pay close attention to the situation at your international destination before traveling outside the United
States.

~ You do NOT need to get tested before leaving the United States unless your destination requires it.

~ You still need to show a negative test result or documentation of recovery from COVID-19 before boarding an
international flight to the United States.

- You should still get tested 3-5 days after international travel.
~ You do NOT need to self-quarantine after arriving in the United States.

* If you've been ground someone who has COVID-19, you do not need to Stay away from others or get tested unless
you have symptoms.

- However, if you live or work in a correctional or detention facility or a homeless shelter and are around
someone who has COVID-19, you should still get tested, even if you don't have symptoms.

EXAH/E(7T 70

hiips-//wwe.odc gov/coronavirus/2019-ncevivaccinesstully-vaccinatod hi! Page 3 of 5
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 17 of 18 PagelD: 80

Certain Medical Conditions and Risk for Severe COVID-18 Iliness | CDC 7/12/21, 1019 AM

Note: The list below does not include all potential medical conditions that could make you more likely to get severely ill,
Rare medical conditions may not be included below. However, a person with a condition that is not listed may still be in

more danger from COVID-19 than persons of similar age who do not have the condition and should talk with their
healthcare provider.

Medical Conditions in Adults

* This list is presented in alphabetical order and not in order of risk,

* COC completed an evidence review process for each medical condition on this list to ensure they met criteria for
inclusion on this webpage,

* We are learning more about COVID-19 every day, and this list may be updated as the science evolves.

Cancer
Having cancer can make you more likely to get severely ill from COVID-19. Treatments for many types of cancer can

weaken your body's ability to fight off disease. At this time, based on available studies, having a history of cancer may
increase your risk,

Get more information:

® Cancer | CDC

* American Cancer Society: What People with Cancer Should Know about Coronavirus

Chronic kidney disease

Having chronic kidney disease of any stage can make you more likely to get severely ill from COVID-19.

Get more information:

e Chronic kidney disease | CDC
* National Kidney Foundation: Kidney disease and COVID-19 [4

Chronic lung diseases, including COPD (chronic obstructive
pulmonary disease), asthma (moderate-to-severe), interstitial lung
disease, cystic fibrosis, and pulmonary hypertension

Chronic lung diseases can make you more likely to get severely ill from COVID-19, These diseases may include;
* Asthma, if it's moderate to severe

* Chronic obstructive pulmonary disease (COPD), including emphysema and chronic bronchitis
* Having damaged or scarred lung tissue such as interstitial lung disease (Including idiopathic pulmonary fibrosis)

Attps /Mwww.cde gow/coronavirus/7019-ncow/need-extra-precautions/n..%2F 2019-ncows2F need<extra- precautions%2F groups-at-higher-risk.htmi Page 3 of 8

EXA/(ET 74
Case 3:88-cr-O0066-BRM Document 10 Filed 07/12/21 Page 18 of 18 PagelD: 81

Certain Medical Canditions and Riek for Severe COVID-19 Miness | COC #f12f21, 1.15 Ar

« Cystic fibrosis, with or without lung or other solid organ transplant
* Pulmonary hypertension (high blood pressure in the lungs)

Get more information:

COPD | CDC

Asthma | CDC

* American Lung Association: Controlling Chronic Lung Diseases Amid COVID-19 [4
Cystic Fibrosis | CDC

Dementia or other neurological conditions

Having neurological conditions, such as dementia, can make you more likely to get severely ill from COVID-19.
Get more information:

* Dementia | CDC
« Alzheimer’s Association: COVID-19, Aizheimer’s and Dementia [4

Diabetes (type 1 or type 2)

Having either type 1 or type 2 diabetes can make you more likely to get severely ill from COVID-19,

Get more information;

* Diabetes | CDC
* American Diabetes Association: How COVID-19 impacts People with Diabetes [7

Down syndrome

Having Down syndrome can make you more likely to get severely jli from COVID-19.
Get more information:

e Down syndrome | CDC
* National Down Syndrome Society: COVID-19 and Down Syndrome [4

Heart conditions (such as heart failure, coronary artery disease,
cardiomyopathies or hypertension)

Having heart conditions such as heart failure, coronary artery disease, cardiomyopathies, and possibly high blood
pressure (hypertension) can make you more likely to get severely ill from COVID-19.

EXHIBIT £2.

Witpss/www.cec.gou/cornavirus/2019-noov/nees-extra-precautions/p...%2F2019-ncov%2e nend-extra- precautions %2f groups-at-higher-risk him! Page 4 of 8

 
